Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 1 of 11




                                                             ....- ...   1.1.i....   ... ...-......... .._. •   .L _ .........   ~,   .,   _...,._ ...   14......   .L ........



    DISTRICT COURT, ARAPAHOE COUNTY,                         Fil ING ID: D6262096A3F2A
                                                             CA SE NUMBER: 2021CV30223
    STATE OF COLORADO
    Arapahoe County Justice Center
    7325 S. Potomac Street
    Centennial, CO 80112
    (303) 645-6600

    Plaintiff:
    ALADDIN PROPERTY HOLDINGS, LLC, a Colorado
    limited liability company,
    v.
    Defendant:
    AMERICAN FAMILY MUTUAL INSURANCE
    COMPANY, S.I., a Wisconsin corporation.                                           .._COURT USE ONLY.._

    Attorney for Plaintiff
    Name:          Michael Y. Ley (#43733)                                  Case No.
    Address:       BURNS, FIGA & WILL, P.C.
                   6400 South Fiddler's Green Circle
                   Suite 1000
                   Greenwood Village, CO 80111
    Telephone:     (303) 796-2626
    Facsimile:     (303) 796-2777
    Email:         mley@bfwlaw.com

                               COMPLAINT AND JURY DEMAND

          Plaintiff, Aladdin Property Holdings, LLC ("Aladdin"), by and through its attorneys,
   Bums, Figa & Will, P.C., states as follows for its Complaint and Jury Demand against American
   Family Mutual Insurance Company, S.I. ("AmFam"):

                                         Summary of Action

           1.     This is a first party property insurance case stemming from AmFam's unreasonable
   delay and denial of Aladdin's claim. Aladdin owns residential property in Cherry Hills Village
   that sustained damage to its concrete tile roof Aladdin submitted a claim on its Businessowners
   Policy issued by AmFam on April 25, 2019. Over the ensuing twenty-one (21) months, AmFam
   unreasonably delayed and denied the claim by, inter alia, relying on provisions not in the policy,
   changing its position, and not responding to voicemails, letters, and emails. Aladdin's insurance
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 2 of 11




   agent admitted in a voicemail that the AmFam adjuster assigned to handle the claim "dropped the
   ball."

                                    Parties, Venue, and Jurisdiction

           2.      Plaintiff Aladdin is a Colorado limited liability company.

          3.       Defendant AmFam is a Wisconsin corporation that issues insurance policies in
   Colorado.

          4.       Venue is proper under C.R.C.P. 98(a) and (c), as the real property at issue in this
   lawsuit is located in Arapahoe County.

           5.      This Court has subject matter jurisdiction under Cow. CONST. art. VI,§ 9.

           6.      This Court has personal jurisdiction over the parties underC.R.S. § 13-l-124(l)(a),
   (c), and (d).

                                           General Allegations

          7.       Aladdin owns property located at 2 Vista Road, Englewood, CO 80113-4910 (the
   "Property").

          8.     AmFam issued Businessowners Policy, policy number 05XQ682002, which
   included property insurance for the Property, with Aladdin as the named insured (the "Policy").

         9.     On April 25, 2019, Aladdin made a claim (no. 00-225-264977) on the Policy
   stemming from concrete roof tiles on the Property that were fracturing and breaking (the "Claim").

           10.     The broken roof tiles look like this:




                                                     2
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 3 of 11




           11.    The Property's roof is large, with a total roof area of approximately 13,600 square
   feet.

           12.     In May of 2019, AmFam hired Rivet Engineering Group, LLC ("Rivet") to
   investigate the cause of damage to the Property's concrete tile roofing.

           13.    Rivet issued a report dated May 31, 2019 (the "Rivet Report"). The Rivet Report
   concluded that the damage to the Property's concrete tile roofing was caused by repeated cycles
   of freezing and thawing.

           14.    Rivet also concluded that there was a "material defect in the cracked tiles."

          15.     Based on the Rivet Report, AmFam denied Aladdin's Claim. Specifically, in an
   email dated June 6, 2019, adjuster Bobbi Adams stated that ''we are unable to extend coverage for
   non-storm related damages."

           16.    "Storm related damages" is a term that does not appear anywhere in the Policy.

           17.     Via letter dated April 27, 2020, Aladdin disputed the denial and argued that its
   Claim was covered under the terms of the Policy. Specifically, the Policy provides that "[w]e will
   pay for direct physical loss of or damage to Covered Property at the premises described in the
   Declarations caused by or resulting from any Covered Cause of Loss." The Property's concrete
   tile roofing is "Covered Property" under Section I, Paragraph (l)(a). Under Section I,
   Paragraph A(3), Covered Causes of Loss are "[r]isks of direct physical loss," except for certain
   losses excluded in Paragraph B or limited in Paragraph A(4). Here, Aladdin's Claim arose from a
   risk of direct physical loss to the Property's concrete rile roofmg. The April 27th letter further
   explained why none of the Policy's exclusions or limitations apply to the Claim.

            18.     On May 11, 2020, Aladdin's counsel and a new adjuster assigned to the Claim,
   Steven Ewing, spoke to discuss the scope of damage to the Property's roof. Mr. Ewing stated that
   AmFam was interested in exploring whether AmFam could replace only the broken tiles, instead
   of a full roof replacement.

           19.    Thus, AmFam retracted the earlier denial and reopened the Claim.

          20.    Later that day, Aladdin's counsel emailed Mr. Ewing a document containing
   photographs and maps of the roof damage created by Aladdin's engineer.

           21.    Between May 11, 2020 and July 7, 2020, Aladdin heard nothing from AmFam,
   despite multiple calls, voicemails, and letters.



                                                    3
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 4 of 11




          22.    Specifically, between May 11, 2020 and June 17, 2020, AmFam did not respond to
   multiple voicemails left by Aladdin's counsel.

           23.     Aladdin's counsel wrote AmFam a letter dated June 17, 2020 (the "June 17th
   Letter"). In the June 17th Letter, Aladdin's counsel proposed a two-step process. First, Aladdin's
   counsel proposed that Aladdin and AmFam agree upon the areas of the roof that require repair.
   To accomplish this, Aladdin's counsel suggested that Aladdin's and AmFam's engineers meet at
   the Property. Second, Aladdin's counsel proposed that AmFam conduct petrographic testing of a
   damaged roof tile and a proposed replacement tile to determine if a spot repair was feasible. The
   June 17th Letter stated that this turned on whether the tile manufacturer "offers a suitable matching
   product." The June 17th Letter continued by stating that, if a suitable matching product was
   available, then petrographic testing would reveal whether the proposed replacement product
   suffered from the same design defects as the existing tiles. If the proposed replacement product
   reasonably matched the existing tiles and was not defective, then Aladdin was amenable to a spot
   repair rather than a full roof replacement.

          24.     AmFam ignored the June 17th Letter.

         25.     Between June 17, 2020 and July 7, 2020, Aladdin's counselleft Mr. Ewing multiple
   voicemails and wrote a letter dated June 26, 2020 asking for an update.

         26.    Aladdin was forced to involve its insurance agent, Jana Gravilla, to contact
   Mr. Ewing about the Claim.

           27.     On June 30, 2020, Ms. Gravilla emailed Mr. Ewing stating: "On policy 05-
   XQ6820-02, I am getting a voice mail from an attorney Mike Olay (?) asking for a status on this
   roof claim. His direct line is 720-493-3186. Can you please reach out to Mike and REPLY to me
   with the results of your conversation for our file."

           28.    Mr. Ewing responded to Ms. Gravilla two minutes later, stating "I will review and
   call him soon. I am in a meeting now."

          29.     No such call was made.

           30.     Ms. Gravilla followed-up with Mr. Ewing on July 7, 2020, stating: "This insured is
   stating that they have not been contacted in over a month on this claim. I cannot find where you
   provided the status after your call with Attorney Mike Ley per our emails on June 30. Can you
   please send me the correspondence as soon as possible and let me know the status at this point so
   I can assure [Aladdin] we are working on it?"

          31.     Ms. Gravilla left a voicemail for Aladdin's counsel on July 7, 2020 stating, inter
   alia, that Mr. Ewing "dropped the ball on this one" and ''we need to get this going."


                                                    4
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 5 of 11




          32.   Mr. Ewing finally called Aladdin's counsel on July 7th, which was the first
   correspondence Aladdin received from an AmFam adjuster since May 11th.

             33.   On that call, Mr. Ewing agreed to proceed in the manner set forth in the June 17th
   Letter.

         34.       Aladdin's counsel sent Mr. Ewing a letter dated July 8th documenting the
   agreement.

           35.      AmFam did not respond to the July 8th letter or note its disagreement with the
   July 8th letter.

           36.    The July 8th letter further noted that Aladdin's counsel began the petrography
   process with David Rothstein, Ph.D., asked if Mr. Ewing was "able to make arrangements for
   Bartile to deliver a sample of its new product to Dr. Rothstein," and provided Dr. Rothstein's
   delivery address.

          37.     Between July 8, 2020 and August 21, 2020, Aladdin's counsel sent Mr. Ewing four
   emails requesting confirmation that AmFam delivered its proposed Bartile replacement tile to
   Dr. Rothstein for testing.

          38.     Aladdin did not hear from AmFam until August 21, 2020, when Mr. Ewing told
   Aladdin's counsel that AmFam had not taken any steps to deliver a sample of the proposed
   replacement tile to Dr. Rothstein.

          39.    Mr. Ewing asked that Aladdin's counsel facilitate that process and identified the
   proposed replacement tile as a Bartile product called 1696 Vintage Slate.

          40.     In a letter dated August 28, 2020, Aladdin's counsel confirmed that AmFam's
   proposed replacement product, as well as tiles taken from the Property's roof, had been
   successfully delivered to Dr. Rothstein.

           41.     AmFam agreed to pay, and upon information and belief did pay, Dr. Rothstein's
   fee for the petrographic testing.

         42.       On October 12th, Aladdin's counsel sent Dr. Rothstein's petrography report to
   Mr. Ewing.

           43.      Dr. Rothstein confirmed that the concrete tiles failed due to a process called frost
   wedging, which involves repeated freeze-thaw cycles. Microfractures in the tiles made them
   susceptible to frost wedging. Dr. Rothstein concluded that the Property's concrete roof tiles failed
   at different rates due to differences in sun exposure (such as North facing versus South facing) and
   roof angles (which makes some areas more prone to snow accumulation).

                                                    5
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 6 of 11




           44.     Dr. Rothstein also confirmed that AmFam's proposed replacement tile had a
   different composition than the existing tiles and, therefore, may not be subject to frost wedging.
   However, Dr. Rothstein observed that AmFam's proposed replacement tile was a different color
   and aesthetic than the existing tiles.

          45.   Below is a color photo of the two tiles taken from the Property's roof (left and
   middle) and AmFam's proposed replacement tile (right):




           46.     AmFam's proposed replacement product is not a reasonable match for the
   existing roof tiles.

         47.     After Aladdin's counsel's October 12th letter, Aladdin's counsel left Mr. Ewing
   voicemails on October 20th and 28th, and sent a letter dated October 28th.

         48.    Aladdin was again forced to involve their insurance agent-this time Tyson
   Liverant-to complain about the slow progress of the claim.

          49.     Mr. Liverant emailed Mr. Ewing on October 21, 2020, asking Mr. Ewing to
   respond.

          50.   Mr. Liverant emailed Mr. Ewing again on October 29, 2020 asking for a response
   and copying Mr. Ewing's manager.




                                                   6
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 7 of 11




           51.     Mr. Ewing's manager responded by asking Mr. Ewing to call Aladdin the next
   day (i.e., October 30, 2020).

          52.    Mr. Ewing fmally called Aladdin's counsel on October 30, 2020. On that call,
   Mr. Ewing stated that he would be submitting the claim to subrogation and attempting to get the
   Claim approved for a full roofreplacement.

         53.    After not hearing anything, Aladdin's counsel sent Mr. Ewing follow-up emails
   on November 6th, 11th, and 16th.

          54.     Aladdin did not hear from AmFam until November 20, 2020, when Mr. Ewing
   sent Aladdin's counsel the following email:

          The only thing we can do on the roof is to replace the section above the garage
          allowed and the unbroken tiles can be used on the other small areas. American
          Family does not owe to match concrete tiles, only close comparable match. I will
          pay the invoice for the testing as agreed. Let me know what the contractor can do
          to make the repairs to roof. Have a great weekend.

            55.    Aladdin's counsel responded with a letter dated December 28, 2020 that enclosed
   an engineering report from Vertex Engineering. The December 28th letter explained why
   AmFam's position was unreasonable in light of (i) the findings of AmFam's own engineer and
   (ii) the terms of the Policy.

           56.     First, AmFam unreasonably proposed that unbroken tiles from the roof be moved
   to replace the roof tiles that have broken. That proposal ignored that AmFam's own engineer,
   Rivet, determined that the existing roof tiles are defective. That conclusion was confirmed by
   Dr. Rothstein's testing. It is also the conclusion of Vertex Engineering, which opined that the
   existing roof tiles "should not be re-used at other areas of the residence, since these tiles were
   found to contain shrinkage cracks and will not perform as intended." In summary, Rivet,
   Dr. Rothstein, and Vertex Engineering concluded that all of the existing roof tiles have
   microfractures that make them susceptible to breakage after repeated cycles of freezing and
   thawing. Some tiles have simply yet to break apart due to more sun exposure, less water exposure,
   or both. Moving unbroken tiles to areas of the roof with less sun exposure or more water exposure
   will inevitably cause the tiles to break apart.

           57.     Second, AmFam unreasonably contended that the glossy red proposed replacement
   tile was a reasonably comparable match for the matte brown existing tiles. Any reasonable person
   looking at the color image in paragraph 45 above would disagree.

           58.   Mr. Ewing responded to the December 28th letter via email on December 30th and
   stated: "Good afternoon, Tuesday January 5th the managers and I have a committee meeting to


                                                   7
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 8 of 11




   further review consideration of repair. I have read the engineer report provided. I will inform you
   of the decision made. Happy New Year and have a great weekend."

          59.     On January 11, 2021-approximately twenty-one (21) months after receiving the
   Claim-AmFam sent a reservation of rights letter dated January 6, 2021 stating, inter alia: "We
   are advising you at this time that there is a question whether coverage under the policy mentioned
   above will apply to this loss. The Company must conduct a complete investigation of the
   circumstances of the claim before determining whether your policy provides coverage for this
   claim. The Company will proceed with the investigation of this claim as is necessary or advisable."

           60.    The reservation of rights letter also referenced a Policy Endorsement stating that
   AmFam ''will not pay to repair or replace undamaged material due to mismatch between
   undamaged material and new material used to repair or replace damaged material." AmFam is
   apparently relying on this Endorsement to claim that the Policy does not require AmFam to repair
   the Property's roof with concrete tiles that match the existing concrete tiles. In other words,
   AmFam appears to be taking the position, for the first time, that it can satisfy its obligations under
   the Policy by conducting a spot repair of the Property's roof using roof tiles that do not reasonably
   match the existing roof tiles. In addition to being an unreasonable interpretation of the Policy as
   a whole, AmFam's position is contrary to its earlier agreement to proceed in accordance with the
   June 17th Letter. It is also contrary to Mr. Ewing's November 20, 2020 email, where Mr. Ewing
   admitted that the Policy required AmFam to achieve a "close comparable match."

          61.     On January 18, 2021, Aladdin sent AmFam a final demand to pay the Claim and
   requested a response by January 25, 2021.

            62.     AmFam responded on January 29, 2021 via email from Mr. Ewing. The email
   stated: "Here is a copy of engineer report and denial letter." The email did not attach a denial
   letter. Instead, the email attached an updated report from Rivet and re-attached the reservation of
   rights letter dated January 6, 2021.

         63.    Aladdin responded within ten (10) minutes asking ifMr. Ewing attached the correct
   document. As of the date of filing this Complaint (February 4, 2021), Mr. Ewing did not respond.

           64.    The updated Rivet Report, dated January 15, 2021, agreed with the findings in the
   Vertex Engineering Report. Rivet expressly opined that the course of action in Mr. Ewing's
   November 20, 2020 email was not advisable. Specifically, Rivet stated: "Rivet and Vertex agree
   that the 'uncracked' tiles at the subject roof should not be considered for reuse at other regions of
   the roof."

            65.     In summary, AmFam initially denied the Claim because the Claim did not involve
   "storm related damages." That was an unreasonable denial of the Claim. AmFam then retracted
   its earlier denial, but proceeded to unreasonably delay the Claim. The background above details
   at least three-to-four months of the Claim process that are solely attributable to AmFam not

                                                     8
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 9 of 11




   responding to calls or emails-to say nothing of the months of delay caused by AmFam's initial
   unreasonable denial. AmFam's delay has been the difference between replacing the roof in the
   warm summer or fall months versus Aladdin's current situation of trying to replace the roof in the
   snowy winter months. Then, AmFam again unreasonably denied the Claim by only offering a
   very limited repair that is contrary to the findings of AmFam's own engineer and inconsistent with
   the terms of the Policy. That was followed by a reservation of rights letter-twenty-one (21)
   months into the Claim process-with statements inconsistent with the parties' agreement to follow
   the procedure in the June 17th Letter and contrary to Mr. Ewing's November 20, 2020 email. It
   also stated AmFam's intent to "proceed with the investigation of this claim." Finally, AmFam re-
   sent the exact same reservation of rights letter with an updated report from its own engineer opining
   that AmFam's proposed replacement plan was not advisable.

          66.     As best summarized by Aladdin's insurance agent, AmFam "dropped the ball."

           67.    AmFam had a duty to promptly investigate the Claim and timely pay all benefits
   owed to Aladdin. AmFam breached those duties, acted in bad faith, and unreasonably delayed and
   denied Aladdin's Claim. The facts above demonstrate that AmFam also failed to reasonably
   investigate Aladdin's claim in good faith in a timely manner; failed to reasonably evaluate
   Aladdin's claim in good faith in a timely manner; failed to reasonably respond to the inquiries of
   Aladdin in good faith; failed to reasonably consider all relevant evidence; failed to reasonably
   consider Aladdin's damages in such a manner as to construe ambiguities in favor of coverage and
   find coverage where available; failed to reasonably, timely and in good faith, compensate Aladdin
   as required by contract and law; failed to reasonably provide benefits for which Aladdin paid in a
   timely manner; and refused to reasonably communicate.

                                         First Claim for Relief
                                          Breach of Contract

          68.     Aladdin incorporates by reference all allegations contained in this Complaint.

        69.    Aladdin entered into an enforceable contract with AmFam for the purpose of
   AmFam providing insurance for the Property.

          70.     The Policy applies to the Claim and was in place at time of the Property damage
   addressed in this Complaint.

          71.    AmFam had a duty to perform in a manner set forth in the Policy and the parties'
   subsequent agreements, as set forth above.

          72.     AmFam breached its duty to perform under the Policy.

          73.     Aladdin has timely paid all premiums required by the Policy.


                                                    9
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 10 of 11




           74.    Aladdin has substantially performed and fulfilled all obligations under the Policy.

           75.    Aladdin has cooperated with AmFam during the pendency of the Claim.

           76.    Aladdin is a first party insured and intended beneficiary of the Policy.

            77.     As a direct and proximate result of AmFmn's breach of contract, Aladdin has
    suffered damages in an amount to be proved at trial, in addition to Aladdin's reasonable attorney
    fees, costs, and prejudgment interest.

                                      Second Claim for Relief
                       First Party Statutory Claim Under C.R.S. § 10-3-1116

           78.    Aladdin incorporates by reference all allegations contained in this Complaint.

          79.    AmFam delayed and denied payment of insurance benefits to Aladdin without a
   reasonable basis for its action.

          80.    Under C.R.S. § 10-3-1116, Aladdin is entitled to recover from AmFam two times
   the covered benefits, plus reasonable attorney fees and costs.

                                        Third Claim for Relief
                                              Bad Faith

           81.    Aladdin incorporates by reference all allegations contained in this Complaint.

            82.    AmFam owed Aladdin a duty to act in good faith in investigating, reviewing,
    adjusting, and settling the Claim.

           83.    AmFam breached its duties to AmFam, and acted in bad faith, through its conduct
    described above, including, but not limited to, the following:

                  a)     Repeatedly failing to respond to voicemails, emails, and letters for weeks or
                         even months at a time;

                  b)     Initially denying the Claim for a reason that had no basis in the Policy;

                  c)     Only offering a very limited repair that is contrary to the findings of
                         AmFmn's own engineer and inconsistent with the terms of the Policy;

                  d)     Backtracking on the parties' agreement to follow the procedure in the
                         June 17th Letter;


                                                   10
Case 1:21-cv-00678-WJM-STV Document 1-1 Filed 03/05/21 USDC Colorado Page 11 of 11




                 e)     Talcing a position contrary to Mr. Ewing's earlier admission that AmFam
                        must find a replacement roof tile that is "a close comparable match"; and

                 f)     After nearly two years, issuing a reservation of rights letter stating AmFam' s
                        intention to "proceed with the investigation ofthis claim."

           84.   AmFam's actions were unreasonable.

           85.    AmFam knew its conduct was unreasonable or recklessly disregarded the fact that
   its conduct was unreasonable.

          86.     As a direct and proximate result of AmFam's breaches of its duties to Aladdin,
   Aladdin has suffered damages in an amount to be proved at trial, in addition to Aladdin's
   reasonable attorney fees, costs, and prejudgment interest.

           WHEREFORE, Aladdin respectfully requests that this Court enter judgment in its favor
    and against AmFam for:

          (1) All general damages, economic damages, and special damages allowed by law;

          (2) Statutory amounts under C.R.S. § 10-3-1116;

          (3) Reasonable attorney fees and costs;

          (4) Prejudgment and post-judgment interest; and

          (5) Such further relief the Court deems proper.

                 ALADDIN DEMANDS A JURY ON ALL ISSUES SO TRIABLE

          Respectfully submitted this 4th day of February, 2021.


                                                         BURNS, FIGA & WILL, P.C.
                                                         **Original signature on file at
                                                          BURNS. FIGA & WILL, P.C. **

                                                         By: SI Michael Y. Ley
                                                                Michael Y. Ley (#43733)

                                                         Attorney for Plaintiff




                                                    11
